      Case: 3:16-cr-00166-JGC Doc #: 28 Filed: 01/04/19 1 of 3. PageID #: 231



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO

UNITED STATES OF AMERICA,                     :

              Plaintiff,                      :          CASE NO. 3:15-CR-00166-001

       vs.                                    :          JUDGE CARR

PABLO DURAN RAMIREZ,                          :

              Defendant.                      :

         DEFENDANT’S MOTION TO CONTINUE SENTENCING HEARING

       Defendant Pablo Duran Ramirez, through undersigned counsel, respectfully requests this

Court continue the sentencing hearing currently scheduled for January 7, 2019 at 2:30 p.m.

Counsel for the United States of America is opposed to this request. The reasons in support of

this Motion are set forth in the following Memorandum.

                                                  Respectfully submitted,
                                                  Taft Stettinius & Hollister LLP

                                                  /s/David H. Thomas
                                                  DAVID H. THOMAS
                                                  Ohio Supreme Court No. 0071492
                                                  dthomas@taftlaw.com

                                                  /s/ Kathryn S. Wallrabenstein
                                                  KATHRYN S. WALLRABENSTEIN
                                                  Ohio Supreme Court No. 0092172
                                                  65 East State Street, Suite 1000
                                                  Columbus, Ohio 43215
                                                  P: (614) 334-6199
                                                  F: (614) 221-2007
                                                  kwallrabenstein@taftlaw.com

                                                  Counsel for Defendant
      Case: 3:16-cr-00166-JGC Doc #: 28 Filed: 01/04/19 2 of 3. PageID #: 232



                                       MEMORANDUM

       Defendant Pablo Duran Ramirez entered a guilty plea before this Court on September 17,

2018 pursuant to a plea agreement. Thereafter, this Court issued an Order setting a deadline to

submit sentencing memorandums no later than ten days prior to the sentencing hearing. This

matter is currently scheduled for a sentencing hearing on January 7, 2019 at 2:30 p.m. Defendant,

through undersigned counsel, filed a sentencing memorandum on December 28, 2018, as did the

Government. (Docs. 26, 27).

       On January 2, 2019, the Government provided undersigned counsel with a seventy-two

page document summarizing Spanish to English translations of jail telephone calls pertaining to

properties allegedly owned by Defendant. These calls form the basis of the Government’s

assertion that Defendant misrepresented his net worth. On January 4, 2019, the Government

provided undersigned counsel with four documents the Government intends to use as exhibits at

the upcoming sentencing hearing. Undersigned counsel do not yet have the actual recorded jail

telephone calls. These telephone calls, and correct translations of the calls, along with proper

context for the purported statements made therein are critical to the understanding of the issue.

Undersigned counsel is therefore requesting a continuance of the sentencing hearing scheduled for

January 7, 2019 at 2:30 p.m. to ensure a full and complete review may be conducted by the defense

prior to the hearing. The Government is opposed to this request.

       A continuance of the sentencing hearing is necessary to ensure Defendant Pablo Duran

Ramirez’s constitutional rights are protected and that undersigned counsel can be effective in their

representation of him. It is therefore respectfully requested this Court continue the sentencing

hearing.




                                                 2
       Case: 3:16-cr-00166-JGC Doc #: 28 Filed: 01/04/19 3 of 3. PageID #: 233



                                                    Respectfully submitted,
                                                    Taft Stettinius & Hollister LLP

                                                    /s/David H. Thomas
                                                    DAVID H. THOMAS
                                                    Ohio Supreme Court No. 0071492
                                                    dthomas@taftlaw.com

                                                    /s/ Kathryn S. Wallrabenstein
                                                    KATHRYN S. WALLRABENSTEIN
                                                    Ohio Supreme Court No. 0092172
                                                    65 East State Street, Suite 1000
                                                    Columbus, Ohio 43215
                                                    P: (614) 334-6199
                                                    F: (614) 221-2007
                                                    kwallrabenstein@taftlaw.com

                                                    Counsel for Defendant

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing was sent to Assistant U.S.

Attorneys Chelsea Rice, Bridget Brennan, and Dana Mulhauser, on January 4, 2019, via the

Court’s electronic filing system.

                                                    /s/David H. Thomas
                                                    DAVID H. THOMAS


24111639.1




                                               3
